Title: From George Washington to Nicholas Cooke, 6 September 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Camp at Cambridge Septemr 6th 1775

Your Favours of the 30th August & 2d Instt are duly received. The Concurrence of the Committee in the Bermudas Voyage is very agreeable & I hope will prove a happy Earnest of its Success. Inclosed is a Letter to the Inhabitants of that Island of the Tenor you have suggested: but I shall depend upon

Captn Whipples not making Use of it except in Case of real Necessity.
I am to acknowledge your kind Assistance to Captn Baylor in his late Errand, & must desire you to make known to Messr Clarke & Nightingale that I am very sensible of the patriotick & disinterested Part they have acted on this Occasion.
As the Congress will depend on a Supply of Tow Cloth from your Colony unless they are apprized to the Contrary: I apprehend it will be proper through your Delegates to acquaint them of the State in which you have found this Article, in order to guard against a Disappointment.
The Removal of the Stock from the Coast and Islands will I hope have its Effect in sending the ministerial Plunderers empty home: We have yet no Accounts of the last Fleet, except 6 who returned from Louisburgh with Coal a few Days ago.
I need not mention to you the vast Importance of gaining Intelligence of the Enemy’s Motions & Designs as early as possible: a great Saving to the Continent both of Blood & Money; a Detection of our secret & most dangerous Enemies, with innumerable other Advantages would result from the Interception of their Correspondence with England at this Juncture. I have therefore thought proper to propose to you the seizing the Mail by the next Packet: She is hourly expected from England—her Force of Men & Guns inconsiderable; none but Swivels & only mann’d with 18 Men. If the Vessel proposed to go to Bermudas should cruize for a few Days off Sandy Hook I have no Doubt she would fall in with her. In which Case she might with little or no Delay land the Mail in order to be forwarded & proceed on her Voyage: But if there are any material Objections to this Mode I am still so anxious upon the Subject that I would have it tried with another Vessel at the Continental Expence, and will for that End direct that any Charge which may accrue in this Service shall be paid by the Paymaster here upon being duly liquidated. It will be necessary that some Person well acquainted with the Packet should be on board our Vessel or the stopping inward bound Vessels indiscriminately will give the Alarm & she may be apprized of her Danger. The Choice of a proper Officer with the Care of providing a suitable Vessel &c. I must leave to you. Should it meet with the desired Success there can be no Doubt the Hon. Continental Congress will distinguish &

reward the Officers & Men who shall have done so essential a Service. Nor shall I fail in making known to them how much the Publick Service is indebted to you for your Zeal & Activity on all Occasions—I am &c.
